Citation Nr: 0420552	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an original rating greater than 10 percent for 
residuals of a right inguinal hernia, status post 
herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for residuals of 
a right inguinal hernia, status post herniorrhaphy, and 
assigned a 10 percent disability rating.  The veteran has 
appealed for a higher rating.

The veteran had a hearing before the undersigned Veterans Law 
Judge at the Board's offices in Washington, DC in February 
2004.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his February 2004 hearing the veteran reported that he was 
receiving VA outpatient treatment for symptoms related to his 
surgically repaired right inguinal hernia.  He reported that 
he had a March 2004 appointment for a consultation with a VA 
surgeon.  VA is obligated to obtain records of this 
treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The veteran's most recent VA examination was in October 2002.  
At the hearing he stated that the predominant current 
manifestation of the hernia was a recurring dull pain, which 
had been present approximately since 2003.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

He also stated that the area of the hernia repair was 
sometimes painful, and sometimes very itchy.  He asserted 
that the pain and other symptoms have given him difficulty in 
employment situations, because they caused him to need breaks 
from work that required prolonged standing or heavy lifting.  
He reported that he had been "dropped" by one employer 
because the amount of work he accomplished was not considered 
sufficient.  He stated that he was currently unemployed.

The veteran should be given an opportunity to submit records 
or statements from employers that would show the time he lost 
from work or the reasons for dismissal from jobs.  He should 
receive an additional VA examination, with the examiner 
noting the likely effects of the veteran's current symptoms 
on his capacity for physical activity, including employment.  
Spurgeon v. Brown, 10 Vet App 194 (1997).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain records 
of all outpatient treatment for an 
inguinal hernia at the Martinsburg, West 
Virginia VA Medical Center from January 
2002 to the present.

2.  The AMC or RO should invite the 
veteran to submit records or statements 
from employers that would show the time 
he lost from work or the reasons for 
dismissal from jobs.

3.  The AMC or RO should schedule the 
veteran for a VA examination to evaluate 
the current severity of the post-surgical 
residuals of his right inguinal hernia.  
The examiner should comment on whether 
the current symptoms are likely to 
produce marked interference with 
employment.

4.  The AMC or RO should re-evaluate the 
claim, including consideration of whether 
referral is warranted for assignment of 
an extraschedular rating.  If the benefit 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


